In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                              _________________
                               NO. 09-15-00150-CV
                              _________________

                           IN THE INTEREST OF J.S.
________________________________________________________________________

                    On Appeal from the 279th District Court
                           Jefferson County, Texas
                          Trial Cause No. C-221116
________________________________________________________________________

                           MEMORANDUM OPINION

      Both J.C.S. (the Father) and E.L. (the Mother) appeal from the decree

terminating their parental rights to J.S. (the Child). 1 The Father challenges the

sufficiency of the evidence to support the trial court’s termination findings, and the

trial court’s failure to timely appoint him an ad litem attorney. The Mother also

challenges the sufficiency of the evidence to support the trial court’s findings. We

affirm the judgment of the trial court.




      1
        To protect the identity of the minor, we have not used the actual name of
the Child, parents, or other family members. See Tex. R. App. P. 9.8.
                                         1
                               I.     Background

A.    The First Incident

      Child Protective Services (CPS) has been involved with the Child since the

day after the Child’s birth on May 6, 2013. Susanne Jones, a CPS investigator,

testified that CPS received a report that the Mother had tested positive for

marijuana use during her pregnancy. Jones then met with the Mother at the home

of the Child’s maternal grandmother, where the Mother and the Child also resided.

According to Jones, the Mother admitted to smoking marijuana two to three times

a week during her pregnancy. Nevertheless, the Mother tested negative for

marijuana use at the Child’s birth. The Child’s meconium test, however, was

positive for prenatal marijuana exposure. Jones testified that both the Mother and

the Father admitted to smoking marijuana although not around the children. 2 Jones

determined the children were receiving appropriate care and residing in a clean and

appropriate home. Jones concluded there was a reason to believe the Mother had

physically abused the Child by exposing him prenatally to marijuana, but she

determined removal was not necessary and closed the case in August of 2013.




      2
        The Mother had another child residing with her at the beginning of this
case, but the court granted conservatorship of that child to that child’s father.
Therefore, that child is not the subject of this appeal.
                                            2
B.    The Second Incident

      CPS assigned Jones to investigate this family again in April of 2014 after

CPS received a report of neglectful supervision, possible sexual abuse, and

domestic violence. By this time, the Mother had moved out of the maternal

grandmother’s home and into an apartment. Jones found the apartment to be clean

and did not observe any apparent health or safety hazards. She noticed a hole in the

wall, but the Father explained that it was there when they moved into the

apartment. Jones found no evidence to substantiate sexual abuse, but she found

evidence suggesting continued marijuana abuse. Based on her previous

investigation, Jones knew that the parents knowingly engaged in unsuitable

conduct for parents of young children and that they knew they presented a

dangerous environment for the Child. She testified that the parents again admitted

to her that they smoked marijuana two to three times a week, but they did so only

after the children were asleep, which caused the parents to believe that their use of

marijuana did not impair their ability to care for the children. Jones again spoke to

the parents about not using marijuana. Jones testified that after the first incident,

she had referred the Mother to some outpatient classes, but the Mother did not go

to the classes.



                                         3
      Jones asked the parents whether there was domestic violence in the home

and explained to the parents that domestic violence created a dangerous

environment for the Child. The parents denied any domestic violence, and Jones

found no evidence of domestic violence in the home.

      At the time of her investigation, the Mother was employed. The Father was

unemployed, but he cared for the Child while the Mother worked outside the home.

CPS determined the children were not in danger and removal was not necessary.

C.    The Third Incident

      On May 26, 2014, an officer received instructions from dispatch to check on

the welfare of the Child at the hospital. The Child arrived at the hospital with a

fractured and deeply-lacerated nose and a serious injury to his left eye. The officer

spoke with the Father, who told the officer that the Child sustained the injury while

playing with his older half-brother. According to the officer, the Father’s story did

not account for the substantial injuries the Child had received. When the officer

informed the Father that the Child would possibly lose his eye, the Father “became

visibly irate and enraged.” The Father confronted the Mother, berating her and

yelling profanities at her regarding the incident. After the Father calmed down, he

changed his story and told the officer that the Mother injured the Child when she

threw a wooden chess box at the Father. The Mother admitted to throwing the

                                         4
chess box, but she claimed she threw the box at the Father because the Father had

been assaulting her and she wanted to prevent another assault. With the exception

of some possible swelling under the Mother’s eye, the officer did not observe

injuries consistent with the Mother’s description of the assault. Similarly, the

officer did not observe any defensive injuries on the Father.

       The parents informed another officer that was assisting with the

investigation that the argument developed when the Father saw a text message

conversation between the Mother and the Child’s maternal grandmother about the

Father’s obligation to provide for his family. The Mother’s explanation to this

officer of how she injured the Child was consistent with what she had described to

the first.

       The second officer investigated the apartment where the parents claimed the

incident occurred. The parents told him that the Mother resided in the apartment

and the Father stayed there frequently as well, but he resided elsewhere. The

officer found that the apartment had a “very bad smell to it[,]” “was very messy[,]”

and had “very, very little food[.]” According to the officer, the apartment did not

have running water, and, as a result, the upstairs toilet was full of feces and there

was urine in the bathtub. The apartment had electricity but only one working

lightbulb. The officer saw what he believed to be marijuana lying in plain sight in

                                          5
the kitchen. 3 He also noted that the upstairs of the apartment had very little

furniture, most notably, no beds for the children. What is more, there were clothes

covering the floor. He noted that someone had torn up one of the doors to an

upstairs bedroom. The trial court admitted a photograph of the door into evidence.

The photograph depicts a cracked door with two massive holes in the center. The

lower hole in the door appears large enough for a small child to fit through it. In

the officer’s opinion, the condition in which he found the apartment was consistent

with the allegation that domestic violence had occurred in the home.

      CPS received notification of the incident involving the Child. CPS assigned

Jones to the family’s case and asked her to determine the Child’s medical needs in

light of his new injuries and to find appropriate placement for him. Jones testified

that from the beginning of the investigation, the Mother maintained the same

explanation of the Child’s injuries—i.e., the Mother accidentally injured the Child

while defending herself from the Father’s physical abuse.

D.    Termination of Parental Rights

      CPS removed the Child from the parents on May 27, 2014. The same day,

the Texas Department of Family and Protective Services (the Department) filed a
      3
        The officer testified that he did not have the substance he found in the
kitchen tested, but based on his extensive experience investigating crimes
involving marijuana and drug paraphernalia used to smoke marijuana, he believed
the substance to be marijuana.
                                         6
petition for temporary managing conservatorship of the Child or, alternatively,

permanent managing conservatorship and termination of the parent-child

relationship between the Mother, the Father, and the Child. The trial court named

the Department temporary sole managing conservator and ultimately placed the

Child with relatives in June 2014. After a bench trial, the court terminated the

Father and the Mother’s parental rights to the Child. The parents have appealed the

trial court’s judgment.

                II.       Burden of Proof and Standards of Review

      “The natural right existing between parents and their children is of

constitutional dimensions.” Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985). Due

in part to the severity and finality of the involuntary termination of parental rights,

the evidence in support of termination must be clear and convincing. See In re

J.F.C., 96 S.W.3d 256, 265-66 (Tex. 2002); Holick, 685 S.W.2d at 20; Tex. Fam.

Code Ann. § 161.001(1), (2) (West 2014). “‘Clear and convincing evidence’ means

the measure or degree of proof that will produce in the mind of the trier of fact a

firm belief or conviction as to the truth of the allegations sought to be established.”

Tex. Fam. Code Ann. § 101.007; In re C.H., 89 S.W.3d 17, 25 (Tex. 2002). The

clear and convincing standard is an intermediate standard, which falls between the

preponderance of the evidence burden applicable in ordinary civil proceedings and

                                          7
the reasonable doubt burden applied in criminal proceedings. In re D.T., 34 S.W.3d
625, 630 (Tex. App.—Fort Worth, pet. denied) (op. on reh’g) (citing State v.

Addington, 588 S.W.2d 569, 570 (Tex. 1979)). Thus, the State’s proof must be

more than merely the greater weight of the credible evidence, but it need not be

unequivocal or undisputed. Addington, 588 S.W.2d at 570.

      In evaluating the legal sufficiency of the evidence, we examine all the

evidence in the light most favorable to the trial court’s finding to determine

whether a reasonable factfinder could have formed a firm belief or conviction that

the finding was true. J.F.C., 96 S.W.3d at 266. We must assume that the factfinder

resolved disputed facts in favor of its finding if a reasonable factfinder could do so,

and disregard all evidence that a reasonable factfinder could have disbelieved or

found to have been incredible. Id. However, we do not disregard undisputed facts

that do not support the trial court’s finding. Id. We give due deference to the

factfinder’s findings, and we cannot substitute our own judgment for that of the

factfinder. In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). The factfinder is the

“‘sole arbiter when assessing the credibility and demeanor of witnesses[.]’” Id. at

109 (quoting In re J.L., 163 S.W.3d 79, 86-87 (Tex. 2005)).

      In evaluating the factual sufficiency of the evidence, we examine the entire

record to determine whether “the disputed evidence that a reasonable factfinder

                                          8
could not have credited in favor of the finding is so significant that a factfinder

could not reasonably have formed a firm belief or conviction” about the trial

court’s finding. J.F.C., 96 S.W.3d at 266. If the evidence that could not be credited

in favor of the finding is so great that it would prevent a reasonable factfinder from

forming a firm belief or conviction that the statutory requirements have been met,

the evidence is factually insufficient. Id.

                      III.   Predicate Termination Grounds

      The Father and the Mother challenge the legal and factual sufficiency of the

evidence to support the predicate termination grounds. Regarding the Father, the

trial court found two predicate grounds for termination—subsections D and E.

Regarding the Mother, the trial court found three predicate grounds for

termination—subsections D, E, and R. Section 161.001(1) provides in relevant part

that termination of parental rights is warranted if the trial court finds by clear and

convincing evidence, in addition to the best interest finding, that the parent has:

      (D) knowingly placed or knowingly allowed the child to remain in
      conditions or surroundings which endanger the physical or emotional
      well-being of the child;

      (E) engaged in conduct or knowingly placed the child with persons
      who engaged in conduct which endangers the physical or emotional
      well-being of the child;
      ...


                                              9
      (R) been the cause of the child being born addicted to alcohol or a
      controlled substance, other than a controlled substance legally
      obtained by prescription[.]

Tex. Fam. Code Ann. § 161.001(1)(D),(E) & (R). Only one predicate finding under

section 161.001(1) is necessary to support an order of termination when the court

also finds that termination is in the child’s best interest. In re A.V., 113 S.W.3d
355, 362 (Tex. 2003). Therefore, we will affirm the termination order if the

evidence is both legally and factually sufficient to support any statutory ground on

which the trial court relied in terminating parental rights, and to support the best

interest finding. See In re E.A.G., 373 S.W.3d 129, 141 (Tex. App.—San Antonio

2012, pet. denied).

      Subsection 161.001(1)(E) permits termination when clear and convincing

evidence shows that the parent “engaged in conduct or knowingly placed the child

with persons who engaged in conduct which endangers the physical or emotional

well-being of the child.” Id. § 161.001(1)(E). “‘Endanger’ means ‘to expose to loss

or injury; to jeopardize.’” In re M.C., 917 S.W.2d 268, 269 (Tex. 1996) (per

curiam) (quoting Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex.

1987)). “Although ‘endanger’ means more than a threat of metaphysical injury or

the possible ill effects of a less-than-ideal family environment, it is not necessary



                                         10
that the conduct be directed at the child or that the child actually suffers injury.” Id.

(quoting Boyd, 727 S.W.2d at 533).

      Under subsection E, the evidence must show the endangerment was the

direct result of the parent’s conduct, including acts, omissions, or failure to act. In

re J.T.G., 121 S.W.3d 117, 125 (Tex. App.—Fort Worth 2003, no pet.). We

examine the parent’s conduct both before and after the child’s birth. In re D.M., 58
S.W.3d 801, 812 (Tex. App.—Fort Worth 2001, no pet.). Termination under

subsection E must be based on more than a single act or omission; the statute

requires a voluntary, deliberate, and conscious course of conduct by the parent.

J.T.G., 121 S.W.3d at 125. Because illegal drug use exposes a child to the

possibility that the parent may be impaired or imprisoned, the use of illegal drugs

may support termination under subsection 161.001(E). Walker v. Tex. Dep’t

Family & Protective Servs., 312 S.W.3d 608, 617-18 (Tex. App.—Houston [1st

Dist.] 2009, pet. denied); see also In re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009);

In re Z.C., 280 S.W.3d 470, 474 (Tex. App.—Fort Worth 2009, pet. denied).

      Domestic violence may constitute endangerment, even when not directed at

the child. See J.O.A., 283 S.W.3d at 346 (holding that evidence of domestic

violence may support an endangerment finding, even if the violence is not directed

at the child); In re C.J.O., 325 S.W.3d 261, 265 (Tex. App.—Eastland 2010, pet.

                                           11
denied) (“Domestic violence may be considered evidence of endangerment. If a

parent abuses or neglects the other parent or other children, that conduct can be

used to support a finding of endangerment even against a child who was not yet

born at the time of the conduct.”) (citation omitted); In re J.I.T.P., 99 S.W.3d 841,

845 (Tex. App.—Houston [14th Dist.] 2003, no pet.) (“A parent’s abusive or

violent conduct can produce a home environment that endangers a child’s well-

being. Domestic violence, want of [self-control], and propensity for violence may

be considered as evidence of endangerment.”) (citation omitted).

      From our review of the record, we conclude the evidence supports the trial

court’s endangerment findings under subsection E for the Father and the Mother.

Here, the CPS investigator testified that a major concern was the parents’

resistance to change. Not only is there testimonial evidence that the Mother

admitted to using marijuana during her pregnancy, but also the Child’s meconium

test results provided objective proof of the Child’s prenatal exposure to marijuana.

The evidence presented at trial supports that the Child’s prenatal exposure to drugs

presented a danger to the Child’s physical and emotional well-being. The trial

court also heard evidence that the parents continued to use drugs throughout the

Child’s life even after CPS informed them they needed to stop. In fact, the Father’s

testimony indicates that he smoked marijuana the night the Child was injured.

                                         12
While the Father claimed that he has not smoked marijuana since the night the

Child was injured, the trial court could have disbelieved this claim especially in

light of the Father’s long history of drug abuse.

      Besides the parents’ continuous drug use, domestic violence was also shown

to have occurred in the home, culminating in the third incident of May 26, 2014.

We acknowledge that the parents’ dispute a history of domestic violence. We note

the parents’ respective versions of the events the night the Child was injured differ

drastically. As explained above, the Mother claims that the Father was assaulting

her and the Child was inadvertently injured while she attempted to protect herself.

According to the Father, the day before the incident he and the Mother had argued,

so he took the Child to his mother’s house to spend the night. He returned the next

day in an effort to fix his relationship with the Mother. He explained that he

became angry when he found out that the Child’s maternal grandmother refused to

help them and had been critical of his ability to provide for the family. The Father

denied assaulting the Mother, but he admitted there was some pushing during the

argument and that they had “tussled” over the phone. He testified that when he

turned his back, the Mother threw something at him and then he heard the Child

cry. He admitted that after the Child was injured, he pushed the Mother out of the

way because he was angry. The Father later claimed that he did not really “push”

                                         13
the Mother. Instead, he claims he was just trying to keep her away from the Child

and used a “stiff arm[.]”

      Regardless of who started the fight between the Mother and the Father, the

evidence supports that the parents allowed their volatile relationship and abusive

behavior toward one another to escalate to the point where the Child suffered

severe injury. Evidence in the record reflects that CPS warned the parents that they

could inadvertently injure the Child during one of their violent disputes. The Father

admitted that his interactions with the Mother had become physical on at least one

other occasion before the day the Child was injured. The evidence at trial supports

that the violence in the home presented a danger to the Child’s emotional and

physical well-being.

       The Child’s maternal grandmother testified that while the Child was in the

Mother’s care, the Mother was very attentive and protective of the Child. The

grandmother testified that before the last incident involving the Child, the Mother

had never told the grandmother that the Father was abusive, and had not appeared

afraid of the Father. The grandmother believes the Mother could be a responsible

and loving mother for the Child.

      Viewing all the evidence in the light most favorable to the trial court’s

judgment and recognizing that the trial court, as the factfinder, is the sole arbiter of

                                          14
the witnesses’ credibility and demeanor, we hold there is clear and convincing

evidence on which a reasonable factfinder could have formed a firm belief or

conviction that the Mother and the Father had engaged in conduct or knowingly

placed the Child with persons who engaged in a conscious course of conduct that

endangered the physical or emotional well-being of the Child. See Tex. Fam. Code

Ann. § 161.001(1)(E); J.F.C., 96 S.W.3d at 266. While the Father and the

grandmother may have offered some controverting or explanatory evidence, the

trial court was free to disbelieve that testimony. Furthermore, based on our review

of the entire record, we conclude that the evidence is sufficient for the trial court to

have formed a firm belief or conviction about the truth of the allegations against

the Mother and the Father. We conclude that the evidence is legally and factually

sufficient to support the trial court’s findings under section 161.001(1)(E).

      We overrule the Father’s third issue and the Mother’s first issue as it relates

to the trial court’s finding under subsection E. 4




      4
        We need not address the sufficiency of the evidence to support a violation
under subsections (1)(D) or (R). See In re D.S., 333 S.W.3d 379, 388 (Tex. App.—
Amarillo 2011, no pet.) (“If multiple predicate grounds are found by the trial court,
we will affirm based on any one ground because only one is necessary for
termination of parental rights.”). We therefore overrule the Father’s second issue
about subsection (D) and the Mother’s first issue about subsection (D) and her
second issue as to subsection (R).
                                         15
                          IV. Best Interest of the Child

      The trial court found that termination was in the Child’s best interest. Both

the Father and the Mother contend the evidence is legally and factually insufficient

to support this finding. In evaluating the best interest of the Child, we focus,

necessarily, on the child, not the parents. See In re R.F., 115 S.W.3d 804, 812

(Tex. App.—Dallas 2003, no pet.). We consider a non-exhaustive list of factors:

(1) desires of the children; (2) emotional and physical needs of the child now and

in the future; (3) emotional and physical danger to the child now and in the future;

(4) parental abilities of the individuals seeking custody; (5) programs available to

assist these individuals to promote the best interest of the child; (6) plans for the

child by these individuals or by the agency seeking custody; (7) stability of the

home or proposed placement; (8) acts or omissions of the parent which may

indicate that the existing parent-child relationship is improper; and (9) any excuse

for the acts or omissions of the parent. Holley v. Adams, 544 S.W.2d 367, 371-72

(Tex. 1976); see also Tex. Fam. Code Ann. § 263.307(b). In reviewing the trial

court’s decision to terminate a parent’s relationship with a child, we consider that

“there is a strong presumption that the best interest of a child is served by keeping

the child with a parent.” In re R.R., 209 S.W.3d 112, 116 (Tex. 2006). The party

seeking termination need not prove that each Holley factor weighs in favor of

                                         16
termination. C.H., 89 S.W.3d at 27. A trial court’s best interest finding “is not

dependent upon, or equivalent to, a finding that the child has been harmed by

abuse or neglect or is in danger of such harm[,]” but rather it “is a term of art

encompassing a much broader, facts-and-circumstances based evaluation that is

accorded significant discretion.” In re Lee, 411 S.W.3d 445, 460 (Tex. 2013).

      In this case, the Child is too young to express his desires regarding the

termination of his parents’ rights. See In re A.C., 394 S.W.3d 633, 643 (Tex.

App.—Houston [1st Dist.] 2012, no pet.)(“The young age of the child render[s]

consideration of the child’s desires neutral.”).

      The Mother and the Father have a history of drug abuse. The Mother used

marijuana while pregnant with the Child and continued to use drugs after the

Child’s birth. The Father admitted to smoking marijuana off and on throughout the

Child’s life, including smoking marijuana the night the Child was injured. A

parent’s drug use supports a finding that termination is in the best interest of the

children. See In re M.R., 243 S.W.3d 807, 821 (Tex. App.—Fort Worth 2007, no

pet.). Because drug-related conduct is a significant factor, the factfinder can give

great weight to that evidence when present. In re K.C., 219 S.W.3d 924, 927 (Tex.

App.—Dallas 2007, no pet.).



                                          17
      The Mother and the Father also have a history of domestic violence. There

was evidence that their issues were not isolated to one event, but rather the parents

had a problem that existed over time. The trial court heard testimony and saw

photographic evidence that the home in which the parents resided was in a

condition consistent with this violence.

      The trial court heard evidence that the Mother and the Father allowed the

Child to reside in a home that exhibited unsafe living conditions. While there was

some evidence that the Father did not actually live in the apartment, the Father

testified that he had slept at the apartment every night since the Mother had moved

in and was constantly at the apartment. According to the Father, the apartment was

not normally in the condition in which the officers had found it that night. He

claimed that they were in the process of moving the Mother back to the

grandmother’s house, which explains why there was no running water. The Father

testified that they were no longer residing in the apartment and would only go to

the apartment to “chill.” However, the grandmother’s testimony does not support

the Father’s claim that they were in the process of moving back into the

grandmother’s house in May 2014. Rather, the grandmother testified that the

Mother had only been living with her since September 2014.



                                           18
      According to the Child’s grandmother, the Mother made sure the Child had

food and appropriate clothing. She testified that when she visited the apartment,

there was enough food in the home and there was running water. However, the

grandmother recalled that the Mother told her the water had been turned off a few

days before the incident. Regardless, the grandmother claimed the Child was not in

danger in the apartment.

      Because of the injuries the Child received the night of the incident, the

Child’s eye had to be removed. The evidence in the record reflects that the Child

has special future medical needs, and that he will require special fittings for a

prosthetic eye at various points in his life. The Child also has a heart murmur and

suffers with upper respiratory issues, which may be linked to the Mother’s prenatal

marijuana use.

      The parents contend that they can meet the Child’s needs. However, at the

time of trial, the Father remained unemployed and had not procured independent

living arrangements. The CPS investigator testified that the Father had convictions

for indecency with a child, trespassing, and possession of marijuana. Because of

his indecency with a child conviction, the Father must register as a sex offender.

The Father testified that his criminal background has somewhat hindered him from



                                        19
obtaining employment. To his credit, the Father had appropriate monthly family

visits with the Child and only missed two visits.

      Although the Mother had a pending criminal charge for the Child’s injuries,

she had not gone to trial at the time of the final hearing and the Mother had no

other criminal history. Because of the Mother’s bond conditions in the criminal

case, CPS was not allowed to let the Mother visit the Child during the pendency of

this case. To her credit, the Mother was employed at the time of the final hearing.

However, the Mother had been unable to obtain independent living arrangements.

Except possibly providing a few gifts at Christmas, the parents have not provided

financial support to help care for the Child. According to CPS, the parents did not

provide CPS with anything to show that their respective homes were safe or that

their situation had otherwise improved.

      The Father denied that CPS ever told him he should attend parenting classes,

have a psychological exam, or attend anger management courses. He testified that

if CPS had told him he needed to do those things, he would have tried to complete

them even if it meant paying for the items on his own. The Father testified he has

never had a chance to be a father to the Child.

      However, according to the CPS investigator, the parents have failed to take

responsibility for their part in causing the injuries to the Child. The evidence

                                          20
supports that the parents remained unconvinced that the environment they created

placed the Child in danger. Even though CPS had warned the parents more than

once to stop using marijuana, the parents continued to do so. Even though CPS

informed the parents that an environment of domestic violence was unsafe for the

Child, the parents remained involved in the volatile relationship. There is evidence

that CPS informed the parents that they could seek help for their drug abuse and

domestic violence issues, but the parents did not seek help. In fact, according to the

CPS investigator, during CPS’s involvement with this family, the parents’ drug use

and domestic violence issues worsened. Based on the parents’ behavior and

attitudes, CPS determined that a family service plan for reunification would be

ineffective and CPS could not work with the parents.

      The trial court, as the factfinder, could infer that the parents’ future conduct

could be measured by their past conduct. See In re D.M., 452 S.W.3d 462, 472

(Tex. App.—San Antonio 2014, no pet.) (“A fact finder in a termination case may

permissibly infer that a parent’s future conduct may well be measured by recent

deliberate past conduct as it relates to the same or a similar situation.”). Here, as

explained above, the parents have demonstrated continuous drug abuse, domestic

violence, and allowed the Child to remain in unsafe living conditions.



                                         21
      In contrast, the evidence reflects very favorably on the foster parents’

abilities to care for and meet the Child’s needs. As of April 21, 2015, the date of

the final hearing, the Child had resided with the foster family since June of 2014.

The evidence admitted at trial indicates that the foster family was very happy and

anxious to have the Child with them. The evidence showed there was a strong bond

and mutual love between the Child and the foster parents. The trial court heard

evidence that the Child’s foster family provided him with a stable home and that

they were willing and able to continue to provide and care for him. The CPS

conservatorship worker testified that the Child’s foster family is the best place for

him and it is in the Child’s best interests for the parents’ rights to be terminated

and the foster family be allowed to adopt him. The CASA representative testified

that she had visited the Child at the foster family’s home and the Child was very

happy and well adjusted. She testified that the home is “full of love.”

      Viewing the evidence in the light most favorable to the best interest finding,

we conclude the trial court reasonably could have formed a firm belief or

conviction that termination was in the best interest of the Child. Based on our

review of the entire record, we further conclude that the trial court could have

reasonably formed a firm belief or conviction that it would be in the best interest of

the Child for the Father and the Mother’s parental rights to be terminated. The

                                         22
evidence is both legally and factually sufficient to support the best interest finding.

We overrule the Father’s first issue and the Mother’s third issue each challenging

the trial court’s best interest finding.

                             V. Appointment of Counsel

       The Father contends the trial court erred in not timely appointing him

counsel under section 107.013 of the Texas Family Code. See Tex. Fam. Code

Ann. § 107.013. The trial court must appoint an attorney ad litem to represent the

interests of an indigent parent who responds in opposition to a suit filed by a

governmental entity in which the State requests termination of the parent-child

relationship. Id. § 107.013(a)(1). Section 107.013(d) requires that “[a] parent who

claims indigence under Subsection (a) must file an affidavit of indigence in

accordance with Rule 145(b) of the Texas Rules of Civil Procedure before the

court can conduct a hearing to determine the parent’s indigence under this section.”

Id. § 107.013(d); see Tex. R. Civ. P. 145(b) (describing requirements and contents

of affidavit of indigency). Section 107.013 contains no specific timetable for

appointment an attorney ad litem to represent the parent’s interests. See In re

V.L.B., 445 S.W.3d 802, 807 (Tex. App.—Houston [1st Dist.] 2014, no pet.); see

also In re M.J.M.L., 31 S.W.3d 347, 354 (Tex. App.—San Antonio 2000, pet.

denied). However, the parent’s filing of an affidavit of indigency triggers the trial

                                           23
court’s duty to appoint an attorney ad litem for an indigent parent. V.L.B., 445
S.W.3d at 805-06. If a parent claims indigence and requests the appointment of an

attorney at a status hearing or any permanency hearing held after the date the court

renders temporary orders, the trial court shall require the parent to complete and

file with the court an affidavit of indigence. Tex. Fam. Code Ann. § 263.0061(a),

(b). The trial court may, but is not required to, conduct a hearing to determine

whether the parent is indigent. Id. § 263.0061(b).

      The trial court held a status hearing on July 22, 2014, in which the parents

appeared pro se. The CPS supervisor testified that the Department’s family plan of

service was for a relative to adopt the Child, with a concurrent plan for relative

conservatorship. The parents disagreed with the Department’s plan. The trial court

explained to the parents that if they were in opposition to the Department’s plan to

terminate their rights and have a family member adopt the Child, that they had a

right to an attorney and that if they could not afford an attorney, one would be

appointed for them. The Father indicated that he understood the trial court’s

explanation and while he wanted an attorney, he could not afford one. The trial

court then asked the Father a series of questions and determined the Father was not

indigent.



                                         24
      The trial court held a permanency hearing on March 10, 2015. The Father

appeared pro se. During this hearing, the Father informed the trial court that he was

not able to afford counsel and needed the court to appoint him counsel. After

questioning the Father about his financial resources available at that time, the trial

court appointed counsel to represent the Father. The trial court then informed the

Father’s newly-appointed counsel of the date of the final hearing and indicated he

was unlikely to move the hearing date. The trial court then admonished the Father

to stay in touch with his appointed attorney and work with her to get ready for the

final hearing. Neither the Father nor his appointed counsel objected to the

appointment as being untimely or otherwise indicated that they would be unable to

prepare adequately for trial.

      On April 14, 2015, the trial court held a hearing to consider the Mother’s

motion for continuance. The Department argued that it was in the Child’s best

interest to proceed to trial. The Father’s counsel indicated that she had no objection

to proceeding to the final hearing as set. The trial court denied the Mother’s request

for a continuance. The trial court held the final hearing in this case on April 21,

2015. Before the final hearing began, the Mother re-urged her motion for

continuance. At this point, for the first time, the Father’s counsel asked for a

continuance on the basis that the Father had not had an opportunity to work with

                                         25
CPS. The Father’s counsel argued that the Father did not know what to do with the

service plan because he was not represented by counsel. The trial court denied the

Mother and the Father’s request for a continuance. On April 23, 2015, the Father

filed a motion for the extension of the dismissal date in this case.

      The trial court denied the Father’s initial request for a court-appointed

attorney ad litem. However, the trial court granted the Father’s second request and

appointed the Father an attorney ad litem on March 10, 2015. The record does not

reflect that the Father ever filed an affidavit of indigence as required by section

107.013. Thus, the Father failed to properly initiate the process for which his

appointment of counsel would become mandatory. See V.L.B., 445 S.W.3d at 805-

06.

      Although the Father never filed the appropriate paperwork claiming

indigence, he asks this Court to determine whether the March 10, 2015

appointment was untimely. The Father claims he suffered irreparable harm from

the late appointment, but he does not explain what harm he suffered. He claims the

outcome of his case might have been different, but he does not explain in his brief

how or why the outcome would have been different had the court appointed him

counsel earlier in the case. The Father does not assert that his counsel was

unprepared or otherwise rendered ineffective assistance of counsel due to the

                                          26
timing of the appointment. In fact, at various points before trial, the Father’s

counsel indicated she had no objection with the current trial setting. We conclude

the record does not reflect that error, if any, in the timing of counsel’s appointment

probably led to the rendition of an improper judgment. See Tex. R. App. P.

44.1(a)(1). We overrule the Father’s fourth issue.

      Having overruled all of the Father and the Mother’s issues on appeal, we

affirm the trial court’s judgment.

      AFFIRMED.




                                              ______________________________
                                                     CHARLES KREGER
                                                          Justice

Submitted on July 7, 2015
Opinion Delivered October 1, 2015

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                         27